Exhibit 10.24.3

AMENDMENT NO. 2 TO

ROADWAY LLC PENSION PLAN

As amended and restated January 1, 2004

WHEREAS, YRC Worldwide Inc. (formerly, Yellow Roadway Corporation) (the
“Company”) maintains the Roadway LLC Pension Plan, as amended and restated
January 1, 2004 (the “Plan”);

WHEREAS, Section 2.5 of the Plan generally provides that a participant’s
“Average Annual Compensation,” which is used to calculate the participant’s
pension under the Plan, is the average of the participant’s compensation over
the 240-month period ending with his retirement or other termination of
employment;

WHEREAS, Section 5.3 of the Plan generally provides that a participant may elect
certain optional forms of benefit;

WHEREAS, Section 9.1 of the Plan provides the Company may amend the Plan at any
time by action of its Board of Directors or the Compensation Committee of its
Board of Directors; and

WHEREAS, the Company desires to amend the Plan (i) to change the averaging
period for calculating a participant’s Average Annual Compensation to the final
20 consecutive full years of employment; and (ii) to add a 75% joint and
survivor annuity as an optional form of benefit as required by the Pension
Protection Act of 2006.

NOW, THEREFORE, BE IT RESOLVED, that, effective January 1, 2008, the Plan shall
be, and it hereby is, amended as follows:

 

  1. Restate Section 2.5 in its entirety as follows:

 

  2.5 Average Annual Compensation

(a) Effective for periods prior to January 1, 2006, the term “Average Annual
Compensation” means the annual average of Compensation received by a Participant
from an Employer during the final two hundred forty (240) consecutive months in
which he is a Covered Employee. Notwithstanding the foregoing, for purposes of
determining a Participant’s Average Annual Compensation, (i) the annual average
of Compensation received by a Participant from an Employer during the 1980
through 1984 calendar years in which he was a Covered Employee shall be treated
as his Compensation for each calendar year prior to the 1980 calendar year, and
(ii) no period during which a Participant is on a leave of absence and receives
less than 100% of his basic rate of Compensation shall be considered. For
purposes of determining the Compensation that applies



--------------------------------------------------------------------------------

to a particular month, the following rules shall apply: (i) if the latest months
considered equal only a portion of a calendar year, the actual Compensation for
those months will be used, (ii) if any months considered equal an entire
calendar year, the actual Compensation for that year will be used, and (iii) if
the earliest months considered equal only a portion of a calendar year, a
proration of the Compensation for that year will be used, based on the number of
months under consideration. For purposes of determining a Participant’s Average
Annual Compensation, to the extent necessary, months and “compensation” (as
defined in the Prior Plan) attributable to periods prior to January 1, 1996,
while the Participant was a “covered employee” under the Prior Plan (as defined
in the Prior Plan) shall be taken into account.

(b) Effective for Plan Years beginning on and after January 1, 2008, the term
“Average Annual Compensation” means the total of a Participant’s Compensation
for the Participant’s final twenty (20) consecutive qualified Plan Years. For
this purpose, a “qualified Plan Year” is any Plan Year in which the Participant
completes 1,000 Hours of Service with an Employer or, in the case of a
Participant described in Section 3.3(f), the nonparticipating Controlled Group
Member described in Section 3.3(f). The term “Average Annual Compensation”
excludes Compensation earned by a Participant before the date on which he begins
participation under the Plan.

(c) Effective for Plan Years beginning on January 1, 2006, and January 1, 2007,
the term “Average Annual Compensation” means the greater of (1) the amount
determined under subsection (a) above, or (2) the amount determined under
subsection (b) above.

 

  2. Redesignate Sections 5.3(a)(3) and (4) as Sections 5.3(a)(4) and (5), and
add the following new Section 5.3(a)(3):

(3) Option 3 (75% Joint and Survivor): A married Participant may elect to
receive a reduced pension payable to him during his lifetime and, after his
death, to have seventy-five percent (75%) of such reduced amount payable to his
surviving Spouse during the surviving Spouse’s lifetime. Notwithstanding the
foregoing, (A) in the event a Participant dies after his Pension Commencement
Date, but before he and his Spouse have been married for a period of at least
one (1) year ending on the Participant’s death, no benefit shall be payable to
such Spouse under this paragraph, and the difference between the reduced pension
theretofore in fact paid to the Participant and the pension that would have been
paid to him if he had no Spouse at the time his pension commenced (determined by
the Actuary) shall be paid in a lump sum to his Death Beneficiary, and (B) if
the Participant’s Spouse dies (or their marriage is dissolved by absolute
divorce, annulment or any other event) on or after the Participant’s Pension
Commencement Date and while the Participant is living but before the Participant
and his Spouse have been married for a period of at least one (1) year ending on
the Spouse’s death (or other event that terminates the marriage), no benefit
shall

 

2



--------------------------------------------------------------------------------

be payable to the Spouse under this paragraph, the pension payable to the
Participant thereafter shall be increased to the amount that would have been
payable to him if he had no Spouse at the time his pension commenced, and an
appropriate additional payment shall be made to the Participant to reflect the
difference between the reduced pension theretofore in fact paid to such
Participant and the pension that would have been paid to him if he had no Spouse
at the time his pension commenced (determined by the Actuary). If the
Participant’s Spouse dies (or their marriage is dissolved by absolute divorce,
annulment or any other event) on or after the Participant’s Pension Commencement
Date and while the Participant is living, but after the Participant and his
Spouse have been married for a period of at least one (1) year ending on the
Spouse’s death (or other event that terminates the marriage), the option elected
pursuant to this paragraph shall continue in force and the Participant’s reduced
pension shall not be increased thereby.

AND BE IT FURTHER RESOLVED, that the cross-references of the Plan shall be
redesignated, as necessary, in accordance with the foregoing resolutions.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this 31st day of December, 2007.

 

YRC WORLDWIDE INC. By:  

/s/ Harold D. Marshall

Name:   Harold D. Marshall Title:   Vice President – Employment Benefits

 

3